Citation Nr: 1757403	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-10 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating, prior to July 21, 2010, for service-connected bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent from July 21, 2010, to May 18, 2017 for service-connected bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 20 percent, from May 19, 2017, for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Navy from December 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  

In an August 2017 rating decision, the RO increased the rating to 10 percent effective July 21, 2010, and 20 percent from May 19, 2017.  The Board notes, however, as this increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (the Board presumes the Veteran to be seeking the maximum benefit allowed by law and regulation).  

This case was previously before the Board in January 2017, where the issue on appeal was remanded for a current VA examination to determine the severity of the Veteran's disability.


FINDINGS OF FACTS

1.  Prior to July 21, 2010, the Veteran's bilateral hearing loss was manifested by no greater than level I hearing loss in the right ear and level II hearing loss in the left ear.

2.  From July 21, 2010, to May 18, 2017, the Veteran's bilateral hearing loss is manifested by no greater than level IV hearing loss in the right ear and level III hearing loss in the left ear.  

3.  From May 19, 2017, the Veteran's bilateral hearing loss is manifested by no greater than level V hearing loss in the right ear and level V hearing loss in the left ear.
CONCLUSIONS OF LAW

1.  Prior to July 21, 2010, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).  

2.  From July 21, 2010, to May 18, 2017, the criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).  

2.  From May 19, 2017, the criteria for an initial disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See the July 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  The record reflects that all available records pertinent to the claim have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.  

II.  Merits of Increased Ratings Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Separate evaluations may be assigned for separate periods based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hearing loss is evaluated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Federal Circuit has noted that such is not part of the rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Analysis

Service connection for bilateral hearing loss was granted in a June 2010 rating decision, and a noncompensable rating was assigned, effective February 10, 2010.  The Veteran filed his notice of disagreement seeking a compensable rating in April 2011.  The August 2017 rating decision granted an increase to 10 percent effective July 21, 2010, and 20 percent effective May 19, 2017.

During the appeal period, three VA examinations were conducted to determine the Veteran's hearing loss.  See April 2010 VA Audio Examination, July 2010 VA Audio Examination, and May 2017 VA Audio Examination.  

Prior to July 21, 2010

In the April 2010 VA audiological examination, the Veteran's puretone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
55
65
LEFT
30
35
40
65
75

The average puretone threshold was 48 decibels in the right ear and 54 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 88 percent in the left ear.  The Veteran was diagnosed with bilateral hearing loss with mild/moderately severe hearing loss in the right ear and mild/severe hearing loss in the left ear.  The examiner noted that the Veteran had difficulty hearing and understanding.  

Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in the right ear and II in the left ear.  A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent, or noncompensable evaluation.  The next VA audiological examination did not predate July 21, 2010.  Thus, the evidence does not support a finding for a compensable rating prior to July 21, 2010, for the Veteran's service-connected bilateral hearing loss.  

The Board has also considered the provisions of 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing impairment and allows for use of Table VIA, which evaluates hearing impairment based only on pure tone averages, but the Veteran's pure tone thresholds do not conform to criteria listed in this regulation.  A noncompensable rating is warranted prior to July 21, 2010.

The Board has considered the functional effects of the Veteran's service-connected bilateral hearing loss.  He reported that he has difficulty hearing and understanding; however, the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56.  

From July 21, 2010, to May 18, 2017

In July 2010, the Veteran was afforded his second VA audiological examination.  The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
65
75
LEFT
35
40
45
70
90

The average puretone threshold was 58.8 decibels in the right ear and 61.3 decibels in the left ear.  Speech discrimination score testing was 76 percent in the right ear and 84 percent in the left ear.  

Specifically based upon the results of the July 2010 VA audiological evaluation and assuming that the speech discrimination testing was conducted in a controlled setting using a Maryland CNC word list, a Roman numeral IV is derived for the right ear and a Roman numeral III is derived for the left ear.  A 10 percent rating, and no higher, is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with applicable columns.  As such, a higher rating in excess of 10 percent is not warranted for this period.  

The Board has also considered the provisions of 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing impairment and allows for use of Table VIA, which evaluates hearing impairment based only on pure tone averages, but the Veteran's pure tone thresholds do not conform to criteria listed in this regulation.


From May 19, 2017

In May 2017, the Veteran was afforded his third VA audiological examination.  The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
70
80
LEFT
55
60
55
70
80

The average puretone threshold was 66.25 decibels in the right ear and 66.25 decibels in the left ear.  Speech discrimination score testing was 94 percent in the right ear and 80 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  It was also noted that the Veteran has a difficult time watching television and has to ask people to repeat sentences when talking with others.  

Based on the Veteran's puretone thresholds at each of the four frequencies (1000, 2000, 3000, and 4000), the Veteran's disability reflects an exceptional pattern of hearing impairment.  Therefore, the Roman numeral designation for hearing impairment can be determined from either Table VI or Table VIA, whichever results in the higher numeral.

The Board notes that under 38 C.F.R. § 4.85, Table VI, the Veteran's hearing loss corresponds to a hearing level of II in the right ear and IV in the left ear.  Conversely, under 38 C.F.R. § 4.86, Table VIA, the Veteran's hearing loss corresponds to a hearing level of V in the right ear and V in the left ear.

Thus, utilizing 38 C.F.R. § 4.86, Table VIA, the Veteran's hearing loss corresponds to a hearing level of V in the right ear and V in the left ear.  A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a 20 percent evaluation.  As this is the most recent audiological test, the evidence does not support a rating in excess of 20 percent from May 19, 2017, for the Veteran's service-connected bilateral hearing loss.

In sum, objective testing of the Veteran's hearing revealed that a rating higher than 20 percent is not warranted prior to July 21, 2010.  The Board has considered the functional effects of the Veteran's condition.  He reported that he has difficulty hearing and understanding with constant ringing in the ears.  However, the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating, prior to July 21, 2010, an increased rating in excess of 10 percent from July 21, 2010, to May 18, 2017, and an increased rating in excess of 20 percent from May 19, 2017, for the Veteran's service-connected bilateral hearing loss.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

An initial compensable rating for bilateral hearing loss, prior to July 21, 2010, is denied.  

An initial rating in excess of 10 percent from July 21, 2010, to May 18, 2017, for bilateral hearing loss is denied.  

An initial rating in excess of 20 percent from May 19, 2017, for bilateral hearing loss is denied.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


